Title: Charles Willson Peale to Thomas Jefferson, 28 February 1817
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir,
            Belfield Feby 28. 1817.
          
          In several visits I made to Philada after receiving your statement concerning young Mcelhany, my inquiries about him was fruitless, at last I meet with him at a  Watch-makers who had promised me notice when he should be found in the City. Mr Mcelhany seemed much confused when he spoke to me, on my asking him why he did not call on you before he left Charlotteville—he told me that he wrote a letter to you, I told him that you had not received any letter from him before you wrote to me, and therefore you could not account for your his leaving that place in so hasty a manner—He acqnowledged that you had been kind to him. I presumed to ask him, why he left Charloteville, was it not a good place to get imployment? he said that several persons there informed him that he could not get business. I believe he is doing journey work in the Shop where I found him. If you wish me to make any further inquiries for another artist, please to inform me.
          I find by a paragraph in some of our news-papers, that your numerous corrispondance is very burdensome to you; and prevent your enjoyment of reading &c sutable to your time of life. I sensebly feel for you, as I have felt that in having too much to do, that much time is mispent,—I see much of my past  follies; in trying to do every thing I wanted done in mechanic arts—and also by my attempts in agriculture—which is most certainly the most honorable and salubrious employment; and my health has been much improved since I purchased this farm, but I have not mended my pecuniary affairs; In my first setting out, I hired too many hands, and then on building a Mill, I spent my time and money in Making Machinery, now totally lost, as I have given a part of said mill to my sons to carry on Cotton spinning—as my dust would spoil their work—my desire to aid sundry friends who had lost their teeth, also engrossed too much of my time—The Affairs of the Museum called for my attention. The envy of some men at the prosperity of the Museum has made them active to take from me the profits, to encrease the public treasury—By resuming my pensil to add as many valuable characters as I can obtain, & in my leisure moments to attend to a foreign corrispondance—and if I have hours to spare, to do something in the historical line, I believe will be the most profitable mode to serve the public, & my family will be most benefited thereby. you will propably think as many others have thought, that I am too far advanced in the vale of life to succeed well. I cannot be mistaken, at least I hope not, since my labours of one year has given Many proofs of my improvement in colouring, as well as correctniss of semblance. I ramble into tales of Igotism, one of the objects of this letter, is to ask your permission to give for publication, some of the many hints, which in our correspondance you have so obligingly communicated, for improovements on farming, as may be advantagous to farmers—either to the Agricultral Society, or elsewere as you may approve with, or without your Name—I mean simply only extracts of what I conceive are of much importance; the proper plowing of hilly grounds for corn; the simplicity of implements for cuting straw; and other machinery which I can select by looking  over your letters.
          I do not at this moment recollect any object that I deem worthy of engrossing your time, except that of cutting up corn stalks into small food for cattle—I attempted that work with a machine which I had at the mill, it  was an English cutting machine with a heavy Wheel on which was fixed a curved cutting knife—My band, so you have observed in one of your letters, was too falacious—It was troublesome & so I gave it up—but I have lately heard of some Man in the City, having invented a machine that cuts corn Stocks with facility—I am inclined to beleive that the best method must be in the manner of a Guilotine with some means for feeding it, perhaps by rollers—but simplicity of moovements is all important—
          If on seeing  his machine I find it good, I mean to trouble you with another letter, The sweetness I taste in Corn stalks induces me to beleive it must make a valuable addition to other food for Cattle.
          
            accept my best wishes for your health and happiness and beleive me with much esteem your friend
            C W Peale
          
         